Title: III. To George Washington from Major General Nathanael Greene, 23 June 1780
From: Greene, Nathanael
To: Washington, George



Near Bryant’s tavern June 23rd [1780]11 oClock
Dr General

I informed your Ex’y this morning that the enemy were on the advance in force. I now acquain⟨t⟩ you, that they proceeded with vigor until they had gaind Connecticut farms. They there were checked by Colo. Dayton’s regiment. They have since advanced in two formidable Columns on the springfield & Vox hall roads. After very obstinate resistance they are now in possession of Springfield with one Column, with the other, they are advanced near the Bridge leading to Vox hall where Angell’s pequtts lay—From present prospects they are directing their

force against this pass, which I am determined to dispute, so far as I am capable They are pushing a Column to our left, perhaps to gain the pass in our rear towards Chatham. If they persue this object, we must abandon our present position—The Militia to our aid are few & that few are so divided as to render little or no support.
They advance with seven pieces of Artillary in front, and appear not disposed to risque much The Militia are collecting & I hope to derive support from them. I am, your Ex’y’s most obedt humble servant

Nath. Greene

